                                          Case 4:13-cr-00145-YGR Document 54 Filed 09/09/20 Page 1 of 4




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    UNITED STATES OF AMERICA,                           CASE NO. 13-cr-00145-YGR
                                   7                    Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                   8              vs.                                       COMPASSIONATE RELEASE
                                   9    MATTHEW LLANEZA,                                    Re: Dkt. No. 37
                                  10                    Defendant.

                                  11          On March 3, 2014, this Court sentenced defendant Matthew Llaneza to 180 months in the
                                  12   custody of the Bureau of Prisons (“BOP”), followed by a life term of supervised release, for
Northern District of California
 United States District Court




                                  13   violation of 18 U.S.C. section 2332a(a)(2)(B) (“Attempted Use of a Weapon of Mass Destruction
                                  14   Against Property Used in Interstate Commerce”). Defendant, who is 36 years old, is currently
                                  15   serving a sentence at Federal Correctional Institution (“FCI”) Sheridan, with an anticipated release
                                  16   date of January 6, 2026. Defendant moves for an order reducing the sentence and granting a
                                  17   motion for compassionate release pursuant to 18 U.S.C. section 3582(c)(1)(A)(i). The
                                  18   government opposes the motion.1
                                  19          Section 3582 provides that a “court may not modify a term of imprisonment once it has
                                  20   been imposed except . . . upon motion of the Director of the Bureau of Prisons, or upon motion of
                                  21   the defendant.” 18 U.S.C. § 3582(c)(1)(A). After considering the sentencing factors from 18
                                  22   U.S.C. section 3553(a) “to the extent that they are applicable,” a court may grant a motion to
                                  23   reduce a sentence under two circumstances, one of which is “if it finds that . . . extraordinary and
                                  24   compelling reasons warrant such a reduction” and “that such a reduction is consistent with
                                  25

                                  26

                                  27          1
                                               The government concedes that the Court has jurisdiction to review the motion given that
                                       more than 30 days have elapsed since defendant submitted a request for early release to the
                                  28   warden at FCI Sheridan.
                                          Case 4:13-cr-00145-YGR Document 54 Filed 09/09/20 Page 2 of 4




                                   1   applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).2 The

                                   2   relevant United States Sentencing Guidelines state that “extraordinary and compelling reasons”

                                   3   include: (1) medical conditions which diminish the ability of the defendant to provide self-care in

                                   4   prison, (2) age-related deterioration, (3) family circumstances, and (4) other extraordinary and

                                   5   compelling reasons that exist either separately or in combination with the previously described

                                   6   categories. USSG § 1B1.13, Application Note 1(A). The Guidelines also require that the

                                   7   defendant not pose “a danger to the safety of any other person or to the community,” as

                                   8   determined by (1) the nature and circumstances of the offense charged; (2) the weight of the

                                   9   evidence against the person; (3) the history and characteristics of the person; and (4) the nature

                                  10   and seriousness of the danger to any person or the community that would be posed by the person’s

                                  11   release. Id. § 1B1.13(2); 18 U.S.C. § 3142(g).

                                  12          With respect to whether an “extraordinary or compelling reason” exists, the motion
Northern District of California
 United States District Court




                                  13   primarily argues that defendant’s history of asthma and valley fever place the defendant in a

                                  14   particularly vulnerable category of those who may become seriously ill or die due to the ongoing

                                  15   coronavirus (COVID-19) pandemic. In support thereof, defendant proffers evidence that in April

                                  16   and May of 2005, defendant was diagnosed with bronchitis, pneumonia, and asthma, for which a

                                  17   doctor prescribed antibiotics, and Albuterol and Advair Disckus via inhalers, respectively.

                                  18   Defendant further contends that due to the asthma condition, the United States Marine Corps

                                  19   disqualified the defendant for service. This evidence, however, is more than 15 years old. The

                                  20   only evidence of a more recent respiratory issue comes from two BOP clinical encounter reports

                                  21   dated June 6 and June 10, 2020, which show that defendant reported experiencing shortness of

                                  22   breath, coughing, and wheezing for approximately two weeks. The care provider followed an

                                  23

                                  24          2
                                                The current guidelines were promulgated prior to the enactment of the Fair Sentencing
                                       Act. The continued applicability of those guidelines is a subject of conflicting authorities. See
                                  25   United States v. Rodriguez, 424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019) (“This court follows
                                       the growing number of district courts that have concluded that, in the absence of applicable policy
                                  26   statements [after the enactment of the FSA], courts ‘can determine whether any extraordinary and
                                       compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant’
                                  27   compassionate release.” (quoting United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa
                                       2019)). The Court need not decide the issue since it finds consideration of the factors stated in the
                                  28   existing guidelines useful in its exercise of discretion herein.
                                                                                         2
                                          Case 4:13-cr-00145-YGR Document 54 Filed 09/09/20 Page 3 of 4




                                   1   “[a]sthma protocol” and administered a COVID-19 test, which came back negative. The Court

                                   2   simply cannot conclude, based on such limited evidence, that defendant’s asthma is so severe that

                                   3   it would subject the defendant to such an increased risk of severe illness or death from COVID-19

                                   4   that early release would be appropriate.3 Likewise, the only evidence of valley fever currently

                                   5   before the Court is a subjective assessment from defendant reporting a history of lung infections

                                   6   from the disease.4 In sum, defendant fails to establish the existence of a medical condition that

                                   7   constitutes an “extraordinary or compelling reason” to grant an early release.

                                   8          The government also argues that defendant’s motion should be denied because defendant

                                   9   remains a danger to others or the community. As to this issue, defendant outlines all of the

                                  10   rehabilitative programs completed, including vocational training classes and drug abuse

                                  11   programming, while in custody. The defendant also has avoided serious disciplinary issues. This

                                  12   is all to defendant’s credit. However, as noted at the time of sentencing, crimes of terrorism are
Northern District of California
 United States District Court




                                  13   significant. Defendant was convicted of attempted use of a weapon of mass destruction against a

                                  14   bank, a crime which was planned with an undercover agent over the course of many months.

                                  15   Defendant also has a previous conviction for possession of an unregistered AK-47 and three

                                  16   loaded magazines. Here, where defendant has served just over half of the imposed sentence, the

                                  17   Court cannot say with confidence that defendant’s early release would not pose a danger to the

                                  18   community.

                                  19          Finally, the Court addresses the parties’ arguments regarding defendant’s mental health.

                                  20   Defendant suggests that those with existing mental illnesses may “suffer more severe psychosis” if

                                  21   they contract COVID-19. Yet the motion itself represents that any connection between mental

                                  22   illness and the virus is “unknown.” Furthermore, defendant and the government take contrary

                                  23

                                  24          3
                                                 Defendant’s BOP medical records from the previous two years also show evidence of a
                                  25   cough that resolved in 2015. Otherwise, the records show no treatment for or diagnosis of any
                                       other respiratory illness.
                                  26           4
                                                 Defense counsel represents that it has not been able to provide the Court with defendant’s
                                       medical history beyond that generated while defendant has been in custody due to challenges
                                  27   obtaining a medical release. Because the Court is not persuaded that pre-custody records would
                                       impact the Court’s decision here, defense counsel’s request for a delay to allow for the collection
                                  28   of those records is denied.
                                                                                         3
                                          Case 4:13-cr-00145-YGR Document 54 Filed 09/09/20 Page 4 of 4




                                   1   positions on what effect, if any, defendant’s mental illness has on the defendant’s potential danger

                                   2   to the community.

                                   3          Defendant contends that mental illness played a part in the commission of the underlying

                                   4   crime, and thus, the risk of recidivism is low. However, to the extent defendant’s mental health

                                   5   was a factor in the sentence imposed, this issue was discussed by the parties and the Court at the

                                   6   time of sentencing and was considered in reaching a fair disposition—which involved a downward

                                   7   variance from the applicable guideline range. Defendant has served only a portion of that

                                   8   sentence. In contrast, the government suggests that defendant’s “long history of mental illness”

                                   9   and “mental health problems [that] have continued in prison” indicate she is a danger to the

                                  10   community. This argument, too, fails to persuade. The BOP medical records on which the

                                  11   government relies suggest that while defendant has struggled with mental health issues, there is no

                                  12   evidence of a propensity for harming others while in custody. Moreover, mental illness is not a
Northern District of California
 United States District Court




                                  13   crime, nor is it, by itself, a basis for keeping defendant in custody longer than otherwise warranted.

                                  14          For the foregoing reasons, defendant’s motion for compassionate release pursuant to 18

                                  15   U.S.C. section 3582(c)(1)(A)(i) is DENIED.

                                  16          This Order terminates Docket Number 37.

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: September 9, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                  20                                                         UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
